Citation Nr: 1741375	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for dermatophytosis since July 29, 2008.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Winston-Salem, North Carolina.

The case was remanded in March 2014 and March 2016 for evidentiary development and new medical examinations. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of a rating in excess of 10 percent for service-connected major depressive disorder has been raised by the record in a June 2017 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1. Based on credible lay testimony, the Veteran's dermatophytosis covers approximately 20 percent to 40 percent of the Veteran's body during flare-ups.

2. The Veteran's hepatitis C was not incurred in service. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for dermatophytosis have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.20, 4.21, 4.118, Diagnostic Code (DC) 7813-7806 (2016).

2. The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claims and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, and the November 2012 hearing transcript have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

VA examined the Veteran's dermatophytosis in May 2009 and May 2015 VA medical examinations. The examination reports were adequate for evaluation of the skin disability on appeal. The examiners reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the skin disability on appeal. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

To the extent that the Veteran has flare-ups of his dermatophytosis, the Board has fully considered and rated the skin disability on appeal based on all the symptomatology described by the Veteran and his wife during the November 2012 Board hearing. The Board is rating the Veteran's skin disability for the entire period on appeal based on its worst severity during flare-ups and reported body coverage. 
Bowers v. Derwinski, 2 Vet. App. 675 (1992); see also Ardison v. Brown, 6 Vet. App. 405 (1994)(holding VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.) 

This Veteran's case is distinguishable from Bowers and Ardison because during the November 2012 Board hearing, the Veteran and his spouse described in great detail the skin disability symptoms during the worst possible flare-ups and with assistance and extensive questioning identified all body areas affected by the skin disability, including during flare-ups. The Board has presumed credible the testimony of the Veteran and his spouse and has resolved reasonable doubt in favor of the Veteran by finding more than 20 percent of the body is affected, resulting in the grant of a higher 30 percent disability rating under DC 7806. The Board's findings are based on the reported body areas affected and assume the most severe symptomology during flare-ups as described by the Veteran and his spouse during the November 2012 Board hearing.

Further VA examination will not assist this inquiry. This decision is based on a worst-case scenario presented by the testimony. A VA examination may show a lower body percentage covered than the body percentage coverage the Board is finding in this decision. The clinical findings from a new VA examination of the same body percentage coverage to which the Veteran testified, and which the Board finds credible, would at best only corroborate the testimony regarding the body areas affected. Such corroboration of the competent lay testimony of the Veteran and his spouse regarding body coverage is not required, and it would be legal error to require. See Barr, 21 Vet. App. 303 (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (VA cannot determine that lay evidence of the onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence). VA may not exclude evidence because it is from the veteran. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the veteran of in-service acoustic trauma where the history has not been found to be inaccurate); VAOPGCPREC 20-95 (recognizing that for some rating issues a history obtained from the veteran may be adequate for examination purposes). 

Moreover, any VA examination findings showing less than the body percentages and the areas affected by the Veteran would be evidence that is of less probative value than the Veteran's and his spouse's own testimony as to areas affected during flare-ups, and so would be outweighed by the more favorable competent lay evidence, and would therefore be of little probative value. See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation). 

All relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal. The Board will proceed with appellate review.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Veteran seeks a rating in excess of 10 percent for his service-connected dermatophytosis, currently rated under DC 7813-7806. Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated for disfigurement of the head, face, or neck under DC 7800; scars under DC 7801, 7802, 7803, 7804, or 7805; or rated for dermatitis under DC 7806, depending upon the predominant disability. The evidence of record reflects that the Veteran has not exhibited any disfigurement or scarring as a result of his dermatophytosis. 38 C.F.R. § 4.118, DC 7813 (2016). Therefore, the Veteran has been assigned a 10 percent disability rating under DC 7806.

Under DC 7806, a noncompensable rating is assigned for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2016). A 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. Id. A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id. A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. Id.

The Veteran contends that during flare-ups, his dermatophytosis (of the feet, groin, and anus) spreads down his thighs to his knees and up his back to his beltline. He further contends that he has lost employment assignments during flare-ups because he is unable to wear appropriate attire while administering the topical medication. 

At the May 2009 VA medical examination, the Veteran reported breakouts during hot summer months such as June and July. The examiner noted the Veteran used topical ointments daily, but did not use corticosteroid or an immunosuppressive treatment therapy. The examiner noted the Veteran's feet showed mild symptoms, with no broken area of skin, but with small areas of flaking. The Veteran's groin skin legions were well-defined. The examiner noted that less than five percent of the Veteran's body was affected by the fungus. 

VA treatment records indicate continuous treatment for dermatophytosis. The Veteran was prescribed various treatment creams depending on their ability to resolve the discomfort, and the Veteran often needed to refill a prescription before the rash subsided.

At the November 2012 hearing, the Veteran explained that during breakouts, the rash covered his thighs to his knees, and up his back to his belt line, in addition to his feet. He testified that excessive sweat triggered the breakouts, that he had consistent breakouts in summer, but that he also had breakouts in winter if he was dressed too warmly. The duration of the breakouts were generally two to four weeks, with the Veteran's spouse noting several instances when the breakouts lasted longer than two months. The Veteran and his spouse testified that in order for the medication treatments to be effective, the Veteran had to dress in a manner that did not allow the medication to wipe off easily. This treatment method resulted in lost contractor jobs because he could not dress in appropriate attire during a breakout, and could not return to work until the breakout subsided.  

At the May 2015 VA medical examination, the Veteran reported flare-ups during summer and winter months, that they last approximately two months, and that he uses topical antifungal creams. The examiner noted the Veteran did not use corticosteroid or other immunosuppressive medications, but that he used the topical creams for six weeks or more, but not constantly. The examiner noted dry, peeling skin on the Veteran's feet, with no evidence of the condition in the genital area. She also noted that less than 5 percent of the Veteran's total body area was affected by the skin condition at the time of the examination, noting that the Veteran reported the skin condition was not active. She also noted that the Veteran's skin condition did not impact his ability to work.

The Board finds that the Veteran and his spouse are competent to testify regarding observable symptoms, such as the presence of active fungal dermatophytosis, because this requires only personal knowledge as it comes to them through their senses. McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation).

Approximately 28 percent of the Veteran's body is covered during a flare-up of dermatophytosis. The Veteran's skin condition, at its worst during flare-ups, covers 9 percent of his posterior trunk (low back), 18 percent of his lower limbs (both upper thighs and both feet), and one percent for his groin area. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's dermatophytosis has worsened and warrants a 30 percent rating. The Veteran's skin condition does not warrant a 60 percent rating because the medical evidence does not show that the skin disability covers at least 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Total Disability Rating Considerations

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009).

A claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009) In this case, the Veteran has reported that during a flare-up, his skin disability at issue renders him unemployable. During the November 2012 hearing, the Veteran testified that he had lost contractor jobs because he could not wear appropriate attire while medicating a fungal breakout. He also testified, however, that when the skin disease was inactive, he was able to obtain work through his union. The May 2015 examiner also noted that the Veteran's skin disease, examined during an inactive stage, did not impact his ability to work. Therefore, the Board finds that there is insufficient evidence to conclude that the Veteran's dermatophytosis manifests to such a degree that it impacts the Veteran's ability to maintain or obtain gainful employment. Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d   1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends his hepatitis C was a result of air-gun inoculations he received during service. His service treatment records indicate he was given a series of inoculations in March 1971. There is no indication in his service treatment records that he demonstrated or was treated for any symptoms related to hepatitis A, B or C immediately after his inoculations or for the remainder of his service.

At the May 2015 VA medical examination, the Veteran reported he received a diagnosis of hepatitis C in 1981. The examiner noted the Veteran's hepatitis C was genotype 1, and in October 2002, a liver biopsy revealed mild to moderate hepatitis, stage 3. VA treatment records indicate the Veteran denied a history of intravenous or intranasal drug use, blood transfusions, tattoos, body piercing or acupuncture, or work in high-risk environments. The Veteran indicated, however, a long history of unprotected sexual activity with multiple partners. The May 2015 VA examiner opined the Veteran's hepatitis C was less likely than not related to service because "medical literature does not support an association between multiple use air nozzle injectors and transmission of hepatitis C" and that the Veteran's high risk sexual activity was more likely the cause.  

The preponderance of the evidence is against a claim for entitlement to service connection for hepatitis C. The Veteran did not test positive for hepatitis A, B or C after he received his inoculations in service. The Veteran also demonstrated a long history of maintaining multiple sexual partners without the use of condom protection, which is considered a high risk behavior for hepatitis. 

The Board has considered whether further inquiry is required regarding the theory that the Veteran incurred the disorder as a result of an in-service "airgun" inoculation. Administrative manual M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 2, Block e, indicates that the risk factors for hepatitis B and hepatitis C are similar and include transfusion of blood or blood products (before 1992 for HCV or before 1975 for HBV), organ transplant (before 1992), hemodialysis, tattoos, body piercing, and acupuncture with non-sterile needles, intravenous drug use, high risk sexual activity, intranasal cocaine use, accidental exposure to blood by percutaneous exposure or on mucous membranes, sharing of toothbrushes, or shaving razors, and immunization with a jet air gun injector. Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible. Id.  The Manual further states that a medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection. Id.

Further examination is not warranted. While the etiology of the slow progressing disease is unclear, medical examination found that the Veteran's disorder is more likely a result of the Veteran's history of unprotected sex with multiple partners rather than receiving the hepatitis inoculations via air-gun injectors. For the Board to find otherwise given this medical evidence would require speculation.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 .


ORDER

A 30 percent rating for dermatophytosis is granted.

Service connection for hepatitis C is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


